DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s’ claims and remarks filed 3/15/2021  are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

The following rejections have been slightly modified to address and include the additional new claims.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 77-82 and 84-87 and 89-91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahav et al. (US 2007/0196485) and What is pH and how is it measured?” (2003), Yu et al. (US 2003/0064107), Setty et al. (US 2009/0175935), and “Important Biological Buffers”. 
Claim 77 is drawn to a solid oral benzimidazole formulation comprising a substrate comprising benzimidazole derivative, and an enteric coating layer directly over said substrate, wherein the enteric coating layer has a pH from 4.5 to 6.5 as measured in 30 ml of distilled water at 20-25°C and is composed of hydroxypropyl methylcellulose succinate (HPMCAS) having been neutralized by monoethanolamine and an ammonium solution comprising ammonium hydroxide, wherein the benzimidazole 
Claim 85 recites a solid oral benzimidazole formulation comprising a substrate comprising a benzimidazole derivative, and an enteric coating layered directly over said substrate, wherein the enteric coating layer has a pH from 4.5 to 6.5 as measured in 30 ml of distilled water at 20-25°C and is comprised of hydroxypropyl methylcellulose acetate succinate (HPMCAS) having been neutralized by a first alkalizing agent having a volatility at least equal to the volatility  of ammonium hydroxide and a second alkalizing agent that has a volatility less than the volatility of ammonium hydroxide and is selected from the group consisting of amino alcohol and an alkylene diamine, wherein the benzimidazole formulation is stable both during storage and passage through a stomach’s acidic environment. 
In other words the first alkalizing agent may be ammonium solution comprising ammonium hydroxide as recited in claim 86.
Lahav et al. (US 2007/0196485) (hereinafter Lahav et al.) disclose a stable benzimidazole derivative (i.e., omeprazole), which does not contain a separating layer between the active compound and the enteric coating layer (abstract and paras 0017, 0019-0024, 0030, 0036-0038 and Examples). The enteric coating layer is applied as a solution with a pH value of at least 6.5 and is applied directly to the benzimidazole substrate. Claim 84 recites the product contains less than about 500 parts per million of ammonium hydroxide and Lahav et al. disclose the same composition (see all Examples-notably 20) and further teach addition of an ammonia solution (i.e., the volatile alkalizing agent and having volatility equal to ammonium hydroxide). Lahav et 


    PNG
    media_image1.png
    597
    490
    media_image1.png
    Greyscale

Lahav et al. teach that the enteric polymer is selected from the group consisting of cellulose acetate phthalate, hydroxypropyl methylcellulose phthalate, polyvinyl acetate phthalate, cellulose acetate trimellitate, (poly(methacrylic acid, methyl methacrylate)1:1)(eudragit L100TM), poly((methacrylic acid, ethyl acrylate)1:1) (Eudragit L30D-55) or Eudragit L 100-55TM, poly(methacrylic acid, methyl methacrylate 1:2) (EudragitTM S),  hydroxypropyl methylcellulose acetate succinate (HPMCAS), 
Lahav discloses a neutralized enteric polymer. The claims recite the pH of the coating layer after being applied to said substrate and since the same product is disclosed in Lahav (i.e., neutralized enteric polymer with same ammonium hydroxide) it is expected that such properties would be the same. Lahav et al. disclose the enteric coating layer further comprises triethyl citrate, sodium lauryl sulfate, talc and sodium hydroxide (para 0046). Lahav et al. disclose the enteric coating layer may include a coloring agent (claim 11) as well as a polishing agent (claim 11). The formulation of Lahav et al. contains an enteric coating and thus by definition of enteric, it would be stable during passage through a stomach’s acidic environment. Furthermore, the same enteric coating HPMCAS is disclosed for use in the composition of Lahav. Claims 79 ad 80 recite the stomachs environment has a pH and does not further limit the composition because it does not impart additional structure to the composition of the claim. These claims do not result in  a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Lahav et al. disclose an active coating being layered over said neutral core (para 0035 and Example 4). Lahav et al. disclose  wherein substrate further comprises a disintegrant selected from the group consisting of low-substituted carboxymethylcellulose sodium, cross-linked polyvinyl pyrrolidone, sodium starch glycolate, cross-linked sodium carboxymethyl cellulose, pregelatinized starch, microcrystalline starch, water insoluble starch, calcium carboxymethylcellulose, and low substituted hydroxypropyl cellulose magnesium aluminum silicate, or a mixture thereof 
Lahav et al. teach wherein said substrate further comprises a lubricant selected from the group consisting of sodium stearyl fumarate, polyethylene glycol, silica colloidal anhydrous and magnesium stearate, or a mixture thereof (Example 1).  Although Lahav et al. does not explicitly recite “lubricant”, this is a property of sodium stearyl fumarate which is taught in Example 1 (see examples 1-3,5,9-10,13-14 and 20-21). The composition comprises an alkalinizing agent (i.e., ammonium hydroxide) where the pH value is in the range from about 7 to 10 (para  0023). Lahav et al. disclose the composition comprises alkalizing agent selected from sodium stearate, meglumine, disodium phosphate, and ammonia or mixture thereof (para 0036).The composition comprises a plasticizer selected from the group consisting of citric acid ester and phthalic acid ester (abstract, para 0039  and claim 6). Lahav et al. teach that the coating layer further comprises a surfactant elected from the group consisting of polysorbate 80 and sodium lauryl sulfate (Examples 2, 4-5, 8-10, 13-14, 16-21). The coating layer further comprises a glidant selected from the group consisting of talc and titanium dioxide (Examples 2-5, 13-14, 19, 20-21 and claim 11).  Lahav et al. teach pH of the neutralized enteric polymer is in the range of 7-10 (abstract). The pH is adjusted by applying a 25% ammonia solution (i.e., volatile alkalizing agent). Lahav et al. teach the substrate as a pellet comprising a coating of the benzimidazole derivative (para 0014).

 The claims require that the composition is applied to a substrate containing benzimidazole derivative to form a coating layer without an intermediate layer between the substrate and the one or more enteric polymers. Lahav et al.  teach applying a similar composition to a substrate containing a benzimidazole derivative to form a coating layer without an intermediate layer between the substrate and the one or more enteric polymers. With regards to the limitation that pH of the coating layer after being applied to the substrate is in the range from about 4.5 to about 6.5 as measured in 30 ml of distilled water at 20-25 °C, absent evidence of criticality, since the values of each parameter with respect to the claimed composition are adjustable, it would have been prima facie obvious to adjust the pH of the claimed range in order to provide an environment in which the omeprazole is stable. 
Lahav et al. teach that Omeprazole degrades with a half-life of less than 10 minutes in an environment with pH values below 4. At pH 6.5, the half-life of Omeprazole is 18 hours and at pH 11 about 300 days. Therefore, the environment of Omeprazole should be kept at a sufficiently high pH value in order to maintain the stability of the compound, in a formulation which is suitable as a product for oral administration, for example by locating Omeprazole within a core which also contains alkaline constituents (¶ 0005).The enteric coating material comprises an alkaline 
Lahav et al. does not disclose monoethanolamine. 
Yu et al. (US 2003/0064107) (hereinafter Yu et al.) teach reverse enteric coatings and that it is desirable to include an alkalizing agent to maintain the integrity and such agents applicable are capable of raising the pH to about 5. The alkalizing agents may be selected from agents such as ammonium  hydroxide and ethanolamine. One or more may be used in an amount to raise the pH of the suspension above 5. 
As can be seen by the reference titled “Important Biological Buffers”, the effective pH range of ammonium hydroxide is 8.8-9 and the effective pH range of ethanolamine is 6-12. 
Furthermore, Setty et al. (US 2009/0175935) (hereinafter Setty et al.) teach enteric polymer may be neutralized to an appropriate pH by using alkaline substances such as ammonium hydroxide and the like (para 0025). Although not an explicit 
Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art to include a second alkalizing agent for neutralizing the enteric coating in the composition of Lahav. One would have been motivated to do so in order to obtain the desired pH of the enteric coating polymer as evidenced by Yu et al., combinations of more than one alkalizing agent may be used to raise the pH of the enteric suspension above 5. One skilled in the art would know that combinations of alkalizing agents to use to obtain the desired pH range and combinations of such agents such as monoethanolamine and sodium hydroxide are taught. Furthermore, the purpose of the alkalizing agents is to neutralize the acidic enteric polymers.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to neutralize the acidic coating with such alkalizing agents because such agents are recognized as suitable for use to neutralize the acidic components.

5.	Claims 77, 83, 85 and 92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahav et al. (US 2007/0196485) and What is pH and how is it measured?” (2003), Yu et al. (US 2003/0064107), Setty et al. (US 2009/0175935), and “Important Biological Buffers” as applied to claims 77-82, 84-87 and 89-91 above, and further in view of Bolugoddu et al. (US 2010/0183710).
Lahav et al. disclose the enteric coating layer further comprises triethyl citrate, sodium lauryl sulfate, talc and sodium hydroxide (para 0046). Lahav et al. disclose the 
	Lahav et al. disclose inclusion of polishing agent and does not recite carnauba wax however, the instant specification discloses this is a “polishing agent”. 
	Bolugoddu et al. (US 2010/0183710) (hereinafter Bolugoddu et al.) disclose omeprazole formulations that may contain coatings and that the coatings comprise common excipients which include plasticizers such as triethyl citrate, acetyl triethyl citrate, acetyl tributyl citrate, acetylated monoglycerides, glycerin, triacetin, propylene glycol, phthalate esters, castor oil, sorbitol and dibutyl sebacate; anti-tackiness agents like talc and glyceryl monostearate; pigments like titanium dioxide or ferric oxides, polishing agents like glyceryl monostearate, carnauba wax, candellila wax and the like (para 0088). The excipients may be used to modify the release of active substance which include carnauba wax (para 0090).
 It would have been prima facie obvious to select carnauba wax as the polishing agent of Lahav et al. for use as the polishing agent in the enteric coating. One would have been motivated to do so for its stated function (polishing agent). 

6.	Claims 85 and 88  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahav et al. (US 2007/0196485) and What is pH and how is it measured?” (2003), Yu et al. (US 2003/0064107), Setty et al. (US 2009/0175935), and “Important Biological Buffers” as applied to claims 77-82, 84-87 and 89-91 above, and further in view of Hassan et al. (US 2006/0165778). 

The modified Lahav discloses combination of alkalizing agent sodium hydroxide and monoethanolamine or triethanolamine (see Yu et al. para 0020) but does not disclose the second alkalizing agents are those as recited in claim 88. 
	Yu et al. disclose alkalizing agents such as monoethanolamine and triethanolamine and sodium hydroxide as alkalizing agents. 
	Hassan et al. (US 2006/0165778) (hereinafter Hassan et al.) disclose adding alkalizing agents to enteric polymer such as ammonium hydroxides or other alkalis that will cause the acid-insoluble polymer to dissolve such as triethanolamine or ethylene diamine or combination thereof ( para 0029). 
	It would have been prima facie obvious to one of ordinary skill in the art substitute the triethanolamine as disclosed in Yu for those as taught by Hasan (e.g., ethylene diamine) for the same purpose as an alkalizing agent. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

DOUBLE PATENTING
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 77-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-2, 12, 14, 16, 18, 20-27, 29-30 and 33 of copending Application No. 15/724,502. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to stable benzimidazole formulations the differences being that the claims of the ‘502 recite in claim 1 the inclusion of excipients such as filler, disintegrant, lubricant and that the residual amount of less than 500 ppm of sodium hydroxide however, as discussed supra it would have been prima facie obvious to one of ordinary skill in the art before the invention was filed to further include these common excipients in the enteric coatings for their stated purposes. Furthermore, Lahav et al. disclose at least one excipient selected from filler, disintegrant and lubricants. These claims overlap in scope. 


RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been fully considered and are not persuasive for the reasons as discussed below. 
Applicants point to the fact that the board held that Friedman is non-analogous art. In response, while each case is examined on its own merits, the board also held that Freidman was not necessary to find a prima facie case of obviousness in view of Yu and Setty and important biological buffers. The board found “we do not regard Friedman as critical to the Examiner’s rejection” (see page 9 of board decision). In other words, Friedman is not necessary to maintain the prima facie case of obviousness and thus the Examiner withdraws Freidman. 
	Applicants argue that the use of two alkalizing agents leads to an enteric coating having a pH in the range of 4.5-6.5 as measured in 30 ml of distilled water at 20-25°C. Applicants argue Lahav does not teach this range. 
	In response, the Examiner respectfully submits that Applicants are arguing having neutralization with two alkalizing agents and neutralizing with two alkalizing agents is prima facie obvious to one of ordinary skill in the art. Yu discloses it is desirable to include an alkalizing agent to maintain the integrity and such applicable agents are capable of raising the pH to about 5 and disclose using one or more alkalizing agents. Setty also discloses neutralizing enteric polymer to an appropriate pH by using alkaline substances such as ammonium hydroxide and the like. Lahav et al. we agree with the Examiner that the claims would have been obvious over the combination of Lahav, Yu et al, Important biological buffers and Setty” (see Board decision 12/21/2020 page 9). In the instant case, the claimed scope overlaps with 15/724502 and thus the Examiner maintains the position that it would have been prima facie obvious to one of ordinary skill in the art in view of the combination of Lahav, Yu et al. Important Biological Buffers and Setty to include two alkalizing agents. Yu identifies both ammonium hydroxide and monoethanolamide as alkalizing agents suitable for raising (i.e., adjusting) pH. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). The teachings of Setty and Important Biological Buffers further support that it would have been obvious to use both 
	Applicants argue that Yu fails to provide any direction to the claimed ammonium hydroxide and monoethanolamine combination or neutralization of enteric coatings and provides a laundry list of alkalizing agents. Setty does not disclose combination of two alkalizing agents. 
	In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) the Examiner maintains the 
With regards to the double patenting rejection, Applicants do not explain why it is believed that the claims are not obvious variants. Applicants just make a statement that claims are not obvious variants. The Examiner disagrees with Applicants that they are not obvious variants and as such the rejection has been maintained because as explained above both are drawn to stable benzimidazole formulations the differences being that the claims of the ‘502 recite in claim 1 the inclusion of excipients such as filler, disintegrant, lubricant and that the residual amount of less than 500 ppm of sodium hydroxide however, as discussed supra it would have been prima facie obvious to one of ordinary skill in the art before the invention was filed to further include these common excipients in the enteric coatings for their stated purposes. Furthermore, Lahav et al. disclose at least one excipient selected from filler, disintegrant and lubricants. These claims overlap in scope. 

	

CONCLUSION 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615